
	
		I
		111th CONGRESS
		2d Session
		H. R. 4629
		IN THE HOUSE OF REPRESENTATIVES
		
			February 22, 2010
			Mr. Levin (for
			 himself, Mr. Frank of Massachusetts,
			 Mr. Peters,
			 Mr. Moore of Kansas,
			 Mr. Dingell,
			 Mr. Kanjorski,
			 Mr. Rangel,
			 Ms. Fudge,
			 Mr. Kildee,
			 Mr. Pascrell,
			 Mr. Lipinski,
			 Mr. Doyle,
			 Ms. Schwartz,
			 Mr. Butterfield,
			 Mr. Etheridge, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To create a loan program to provide funds to State
		  special purpose vehicles for use in collateral support programs and loan
		  participation programs to benefit qualified manufacturers.
	
	
		1.Short titleThis Act may be cited as the
			 Manufacturing Modernization and
			 Diversification Act of 2010.
		2.DefinitionsFor purposes of this Act:
			(1)BankThe
			 term bank means—
				(A)an insured
			 depository institution, as such term is defined under section 3(c)(2) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1813(c)(2)); and
				(B)an insured credit union, as such term is
			 defined under section 101(7) of the Federal Credit Union Act (12 U.S.C.
			 1752(7)).
				(2)Collateral
			 Support ProgramThe term Collateral Support
			 Program means a program described under section 4.
			(3)Loan
			 Participation ProgramThe
			 term Loan Participation Program means a program described under
			 section 5.
			(4)Qualified
			 manufacturerThe term qualified manufacturer means
			 a business that is engaged in manufacturing and—
				(A)has less than $50,000,000 in annual
			 revenue; and
				(B)has less than
			 $50,000,000 in assets.
				(5)Revolving loan
			 fundThe term revolving loan fund means the
			 revolving loan fund established under section 3(d).
			(6)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(7)SPVThe
			 term SPV means a special purpose vehicle created by a
			 State.
			(8)Termination
			 dateThe term
			 termination date means the date that is the end of the 2-year
			 period beginning on the date the Secretary issues regulations pursuant to
			 section 3(b)(4).
			3.Federal loan
			 program to SPVs
			(a)In
			 generalThe Secretary shall
			 certify SPVs to take part in a program to carry out Collateral Support Programs
			 and Loan Participation Programs for the benefit of qualified manufacturers
			 (hereinafter in this section described as the loan
			 program).
			(b)Application
			 process
				(1)In
			 generalEach SPV wishing to participate in the loan program shall
			 submit an application to the Secretary, in such form and manner as the
			 Secretary may require, containing—
					(A)a detailed proposal for the structure of
			 the Collateral Support Program the SPV proposes to carry out, including what
			 criteria the SPV intends to use to determine which qualified manufacturers will
			 be eligible to participate;
					(B)a detailed proposal for the structure of
			 the Loan Participation Program the SPV proposes to carry out, including what
			 criteria the SPV intends to use to determine which qualified manufacturers will
			 be eligible to participate; and
					(C)such other
			 information as the Secretary may require.
					(2)Additional
			 requirements
					(A)Interest
			 rateLoans made to SPVs by the Secretary under the loan program
			 shall be made with an interest rate of 0.5 percent.
					(B)Treatment of
			 payments from qualified manufacturersThe amount of all fees and interest
			 payments paid by qualified manufacturers to an SPV under Collateral Support
			 Programs and Loan Participation Programs that is more than the amount required
			 by the SPV to repay the principal and interest amounts on loans made to the SPV
			 under the loan program shall be retained by the SPV.
					(C)No
			 disqualification by reason of participationParticipation in a Collateral Support
			 Program or a Loan Participation Program by a qualified manufacturer shall not
			 disqualify such manufacturer from receiving assistance related to such loan
			 under other Federal programs as well, including programs carried out by the
			 Small Business Administration and the Department of Agriculture.
					(D)Limitations on
			 SPVsOnly 1 SPV per State may be certified to participate in the
			 loan program.
					(E)OversightThe Secretary shall issue regulations to
			 require each SPV participating in the loan program to make periodic reports to
			 the Secretary at any time such SPV has a loan outstanding under the loan
			 program. Such reports shall contain such information as the Secretary
			 determines appropriate to maintain oversight of the funds used in the loan
			 program.
					(3)Determination
			 factorsIn making the determination of which SPVs should be
			 certified to take part in the loan program, the Secretary shall
			 consider—
					(A)all information
			 submitted in the application of an SPV under paragraph (1);
					(B)the number of jobs
			 that will likely be created by programs proposed by the SPV;
					(C)the amount of
			 economic distress experienced by the State in which the SPV is located,
			 including the unemployment rate of such State; and
					(D)the likelihood
			 that the SPV will be able to successfully administer the programs proposed by
			 the SPV.
					(4)RulemakingThe
			 Secretary shall issue all regulations necessary for the submission of
			 applications described under paragraph (1) no later than 90 days after the date
			 of the enactment of this Act.
				(c)Loan-Making
			 process
				(1)In
			 generalEach time a certified SPV wishes to make a loan under a
			 Collateral Support Program or a Loan Participation Program, the certified SPV
			 shall make a request to the Secretary, who shall loan the requested amount to
			 the SPV from the revolving loan fund, as long as sufficient amounts remain in
			 the fund.
				(2)Time
			 periodAn SPV may not make
			 any new loans under a Collateral Support Program or a Loan Participation
			 Program after the termination date.
				(d)Revolving loan
			 fund
				(1)In
			 generalThere is established
			 in the Treasury a revolving loan fund for the loan program.
				(2)Initial
			 transfer
					(A)Funding from the
			 TARPOf funds made available to the Secretary under title I of
			 the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) that
			 remain unobligated, the Secretary shall transfer and credit $20,000,000,000 to
			 the revolving loan fund.
					(B)AuthorizationThe
			 amounts transferred under subparagraph (A) shall be deemed to be for actions
			 authorized under title I of the Emergency Economic Stabilization Act of
			 2008.
					(3)ExpendituresThe
			 Secretary shall use the amounts in the revolving loan fund to carry out the
			 loan program.
				(4)DepositsThe
			 Secretary shall deposit amounts received as payment and interest on loans
			 provided under the loan program into the revolving loan fund.
				(e)Termination of
			 loan programOn and after the
			 termination date—
				(1)no additional
			 loans may be made by the Secretary under the loan program;
				(2)all amounts in the
			 revolving loan fund shall be paid into the general fund of the Treasury;
			 and
				(3)all amounts that
			 would otherwise have been paid into the revolving loan fund shall be paid into
			 the general fund of the Treasury.
				4.Collateral
			 Support Program
			(a)In
			 generalWith respect to an
			 SPV, a program is described under this section if, under such program—
				(1)a
			 qualified manufacturer that wishes to receive a loan from a bank, but would not
			 otherwise have sufficient collateral to qualify for such a loan, may ask the
			 bank to seek collateral support for such loan from the SPV;
				(2)the bank submits
			 an application to the SPV to participate in the collateral support program, in
			 such form and manner and containing such information as the SPV may
			 require;
				(3)the SPV, if
			 approving such application, deposits cash with the bank in an interest bearing
			 account under the SPV’s name, and allows such cash to act as collateral support
			 for the qualified manufacturer’s loan;
				(4)the interest paid
			 on such cash deposit is paid to the SPV; and
				(5)as the qualified
			 manufacturer repays the loan over time, the SPV draws down the amount deposited
			 with the bank.
				(b)Additional
			 requirementsA program described under subsection (a) shall
			 additionally have the following requirements:
				(1)Deposit
			 limitsThe cash deposit made by the SPV may not represent more
			 than 49.9 percent of the total loan amount and may not be in an amount more
			 than 49.9 percent of the non-equity capital of the qualified manufacturer at
			 the time the loan is made.
				(2)Loan
			 amountThe SPV may not provide more than $20,000,000 to any one
			 qualified manufacturer under the collateral support program.
				(3)FeesThe
			 SPV shall require a fee or fees to be paid by the qualified manufacturer to the
			 SPV, at loan closing or annually, which shall consist of no more than 3 percent
			 of the value of the cash deposit per fee. The SPV may determine whether such
			 fee should be paid in cash or in options to purchase equity in the qualified
			 manufacturer, but in no case may such options allow for the purchase of equity
			 in the qualified manufacturer that would result in the SPV holding more than 15
			 percent of the voting rights of the equity of such qualified
			 manufacturer.
				(4)Exit
			 feeIn the event that the
			 qualified manufacturer defaults on the loan made under the collateral support
			 program, the bank shall repay to the SPV an amount equal to 5 percent of the
			 initial deposit made by the SPV.
				(5)OversightThe
			 SPV shall require—
					(A)the bank to make
			 periodic reports to the SPV during the life of the loan; and
					(B)such other reports
			 from the bank and the qualified manufacturer as the SPV determines appropriate
			 to maintain oversight.
					5.Loan
			 Participation Program
			(a)In
			 generalWith respect to an
			 SPV, a program is described under this section if, under such program—
				(1)a
			 qualified manufacturer that wishes to receive a loan from a bank, but would not
			 otherwise qualify for such a loan, may ask the bank to seek loan participation
			 for such loan from the SPV;
				(2)the bank submits
			 an application to the SPV to participate in the loan participation program, in
			 such form and manner and containing such information as the SPV may
			 require;
				(3)the SPV, if
			 approving such application, will agree to purchase between 1 to 49.9 percent of
			 such loan, upon the bank making such loan;
				(4)the bank shall
			 continue to service the entire loan; and
				(5)the SPV may, in
			 coordination with the bank, permit the qualified manufacturer to forbear
			 payments of interest or defer payments of principal on the amount of such loan
			 purchased by the SPV for a period of no longer than 3 years from the date such
			 loan is made.
				(b)Additional
			 requirementsA program described under subsection (a) shall
			 additionally have the following requirements:
				(1)Loan
			 amountThe SPV may not pay more than $20,000,000 for any portion
			 of loans made to any one qualified manufacturer under the loan participation
			 program.
				(2)Fee
					(A)One-time
			 feeThe SPV shall require a one-time fee from the qualified
			 manufacturer in exchange for the SPV participating in the loan participation
			 program.
					(B)Annual
			 feeThe bank shall require the qualified manufacturer to pay an
			 annual fee to the bank of a minimum of 0.5 percent, and a maximum of 2 percent,
			 of the amount of the portion of the loan purchased by the SPV under the loan
			 participation program.
					(3)OversightThe
			 SPV shall require—
					(A)the bank to make
			 periodic reports to the SPV during the life of the loan; and
					(B)such other reports
			 from the bank and the qualified manufacturer as the SPV determines appropriate
			 to maintain oversight.
					6.ReportNot later than the end of the 6-month period
			 beginning on the date of the enactment of this Act, and quarterly thereafter
			 while any loan remains outstanding under the loan program carried out under
			 section 3, the Secretary shall issue a report to the Congress
			 containing—
			(1)a list of the active participants in
			 Collateral Support Programs and Loan Participation Programs; and
			(2)an estimate of the
			 impact the loan program has had on—
				(A)the overall
			 economy; and
				(B)the creation of
			 new jobs or the preservation of existing jobs.
				
